                 1

                 2

                 3

                 4

                 5

                 6

                 7

                 8

                 9
                                                   UNITED STATES DISTRICT COURT
               10
                                                  EASTERN DISTRICT OF CALIFORNIA
               11

               12    SANDRA WESTFALL, individually and on              Case No. 2:21-cv-00116-JAM-KJN
                     behalf of other individuals similarly situated,
               13                                                      ORDER GRANTING THE PARTIES’
                                    Plaintiff,                         FIFTH JOINT STIPULATION TO EXTEND
               14                                                      TIME FOR DEFENDANT FEDEX GROUND
                            v.                                         PACKAGE SYSTEM, INC. TO RESPOND
               15                                                      TO FIRST AMENDED COMPLAINT
                     FEDEX GROUND PACKAGE SYSTEM,
               16    CORPORATION, A DELAWARE
                     COMPANY AND DOES 1-100,                           Complaint Filed: June 3, 2020
               17    INCLUSIVE,                                        FAC Filed:        November 19, 2020
                                                                       District Judge:   Hon. John A. Mendez
               18                   Defendants.                                          Courtroom 14, Sacramento
                                                                       Magistrate Judge: Hon. Kendall J. Newman
               19                                                                        Courtroom 8, Sacramento
               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                                 Case No. 2:21-cv-00116-JAM-KJN
                        ORDER GRANTING THE PARTIES’ FIFTH JOINT STIPULATION TO EXTEND TIME FOR DEFENDANT
21cv0116.Stip.0511                          TO RESPOND TO FIRST AMENDED COMPLAINT
                 1          Having considered the joint stipulation of plaintiff Sandra Westfall (“Plaintiff”) and
                 2   defendant FedEx Ground Package System, Inc. (erroneously sued as “FedEx Ground Package
                 3   System, Corporation”) (“Defendant”) (collectively referred to as “the Parties”), and for good cause
                 4   shown, the Court orders as follows:
                 5          1.      Defendant’s deadline to file a response to Plaintiff’s First Amended Complaint is
                 6   EXTENDED from May 13, 2021 to June 10, 2021.
                 7

                 8          IT IS SO ORDERED.
                 9
                      Dated: May 11, 2021                           /s/ John A. Mendez
               10
                                                                    THE HONORABLE JOHN A. MENDEZ
               11                                                   UNITED STATES DISTRICT COURT JUDGE
               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                1                Case No. 2:21-cv-00116-JAM-KJN
                        ORDER GRANTING THE PARTIES’ FIFTH JOINT STIPULATION TO EXTEND TIME FOR DEFENDANT
21cv0116.Stip.0511                          TO RESPOND TO FIRST AMENDED COMPLAINT
